 



EXHIBIT 10.1
PERFORMANCE FOOD GROUP COMPANY
Stock Appreciation Right Award Agreement
     THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “Agreement”) is made
and entered into on ___ (the “Grant Date”), by and between Performance Food
Group Company, a Tennessee corporation (together with its Subsidiaries and
Affiliates, the “Company”), and ___ (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
Performance Food Group Company 2003 Equity Incentive Plan, as amended (the
“Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
stock appreciation rights with respect to shares of the common stock, par value
$.01 per share, of the Company (the “Shares”); and
     WHEREAS, pursuant to the Plan, the Committee has granted an award of a
stock appreciation right to the Grantee as provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Stock Appreciation Right.
          (a) The Company grants as of the date of this Agreement to the
Grantee, a Stock-Settled Stock Appreciation Right (the “SSAR”) with respect to
___ Shares (the “Shares Granted”), at a grant price of $______ per Share (the
“Grant Price”), on the terms and conditions set forth in this Agreement and
subject to all provisions of the Plan. Upon exercising this SSAR, the Grantee
shall receive from the Company for each Share Granted that is being exercised,
an amount (payable in the form of Shares) determined by multiplying (i) the
appreciated value of one Share calculated as the Fair Market Value (as defined
below) of one Share on the date of exercise minus the Grant Price and (ii) the
number of Shares Granted as to which the SSAR is being exercised; provided,
however that in no event shall such appreciated value exceed $___ per Share
based on the closing price of the Shares on the Nasdaq Global Select Market or
such other exchange as the Shares are then traded on any day following the
Vesting Period (the “Capped Value”) (such shares being the “Issued Shares”). No
fractional Share shall be distributed in settlement of the SSAR and any portion
of the SSAR which would be settled in a fractional Share shall be rounded down
to the next closest whole share with no additional payment to be made in cash.
The Grantee, holder or beneficiary of the SSAR shall not have any of the rights
of a shareholder with respect to the Shares Granted until such person has become
a holder of Issued Shares with respect to such Shares Granted by the due
exercise of the SSAR in accordance with this Agreement.
          (b) In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the
exercise of the SSAR or upon the attainment of the Capped Value, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to insure that,

 



--------------------------------------------------------------------------------



 



if necessary, all applicable federal, state or other taxes are withheld or
collected from the Grantee upon the exercise of the SSAR or the attainment of
the Capped Value.
     2. Exercise of SSAR. The Grantee may exercise the SSAR beginning on the
fourth anniversary of the date of this Agreement provided that the Grantee has
been an employee of the Company at all times from the Grant Date to such fourth
anniversary (such four-year period being referred to as the “Vesting Period”).
Notwithstanding the above, each outstanding SSAR shall vest and become
exercisable upon the occurrence of a Change in Control or Potential Change in
Control and shall be governed by the provisions of Section 13 of the Plan. In
the event that the Grantee dies, is Disabled or elects Normal Retirement (as
defined below) before the expiration of the Vesting Period, the SSAR shall vest
as of the date of such death, disability or Normal Retirement, as the case may
be, on a pro rata basis with respect to the amount of the Vesting Period that
has elapsed, rounded to the nearest whole share. If Grantee elects Early
Retirement (as defined below) prior to the expiration of the Vesting Period,
this SSAR shall vest as though Grantee had elected Normal Retirement, provided
that the Grantee’s Early Retirement is with the consent of the Committee. “Early
Retirement” means retirement, for purposes of the Plan with the express consent
of the Company at or before the time of such retirement, from active employment
with the Company prior to age 65, in accordance with any applicable early
retirement policy of the Company then in effect. “Normal Retirement” means
retirement from active employment with the Company on or after age 65. For
purposes of this Agreement, “Disabled” means that the Grantee is permanently
unable to perform the essential duties of the Grantee’s occupation.
     3. Manner of Exercise. The SSAR may be exercised in whole or in part at any
time within the period permitted hereunder for the exercise of the SSAR, with
respect to whole Shares only, by serving written notice of intent to exercise
the SSAR delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares Granted as to which the SSAR is
to be exercised, the person or persons in whose name the Issued Shares are to be
registered and each such person’s address and social security number. Such
notice shall be in the form of Exhibit A attached hereto or in such other form
as the Company may hereafter establish and shall not be effective until received
by the Company and unless accompanied by payment in full of cash equal to the
required withholding taxes as set forth by Internal Revenue Service and
applicable state tax guidelines for the employer’s minimum statutory withholding
(the “Tax Payment”). The Tax Payment shall be made in cash or cash equivalents
or in whole Shares held by the Grantee valued at the Shares’ Fair Market Value
on the date of exercise (or next succeeding trading date if the date of exercise
is not a trading date) or by a combination of such cash (or cash equivalents)
and Shares. Alternatively, the Company in its sole discretion and pursuant to
such procedures as it may specify from time to time, may withhold that number of
Shares from the Issued Shares as shall have a Fair Market Value on the date of
exercise (or next succeeding trading date if the date of exercise is not a
trading date) equal to the Tax Payment. Subject to applicable securities laws,
the Grantee may also exercise the SSAR by delivering a notice of exercise of the
SSAR and by simultaneously selling the Issued Shares thereby acquired pursuant
to a brokerage or similar agreement approved in advance by proper officers of
the Company, using the proceeds of such sale as payment of the Tax Payment. For
purposes of this Agreement, “Fair Market Value” means the closing sales price of
the Shares on the Nasdaq Stock Market’s Global Select Market or such other
market as the Shares are then traded. As soon as practicable after the receipt
of the Grantee’s written notice to exercise the SSAR (in whole or in part), the
Company shall cause to be delivered to the Grantee or his or her legal
representative, as

-2-



--------------------------------------------------------------------------------



 



the case may be, one or more certificates for the Issued Shares due to the
Grantee upon exercise, less that number of Shares of the Issued Shares, if any,
withheld by the Company for payment of the Tax Payment. Notwithstanding anything
to the contrary in this Section 3, in the event that the Capped Value is
achieved following the Vesting Period, the Grantee hereby agrees to the
automatic exercise of all vested SSARs under this Agreement at the close of
business on such date, such that all the SSARs which are vested under this
Agreement at that time will be exercised and the Issued Shares will be delivered
to the Grantee following payment of the Tax Payment in accordance with the
provisions of this Section 3.
     4. Termination of SSAR. The SSAR will expire ten years from the date of
grant of the SSAR (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:
          (a) Termination by Death. If the Grantee’s employment by the Company
terminates by reason of death, or if the Grantee dies within three months after
termination of such employment for any reason other than Cause, this SSAR may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Grantee under the will of the Grantee, for a period of one year
from the date of death or until the expiration of the Term of the SSAR,
whichever period is the shorter.
          (b) Termination by Reason of Disability. If the Grantee’s employment
by the Company terminates by reason of Disability, this SSAR may thereafter be
exercised by the Grantee or personal representative or guardian of the Grantee,
as applicable, for a period of three years from the date of such termination of
employment or until the expiration of the Term of the SSAR, whichever period is
the shorter.
          (c) Termination by Retirement. If Grantee’s employment by the Company
terminates by reason of Early Retirement or Normal Retirement, this SSAR may
thereafter be exercised by the Grantee until the expiration of the Term of the
SSAR.
          (d) Termination for Cause or Voluntary Termination. If the Grantee’s
employment by the Company is voluntarily terminated or terminated for Cause,
this SSAR shall terminate immediately and become void and of no effect.
          (e) Other Termination. If the Grantee’s employment by the Company is
involuntarily terminated for any reason other than for Cause, death, Disability
or Normal Retirement or Early Retirement, this SSAR may be exercised, to the
extent the SSAR was exercisable at the time of such termination, by the Grantee
for a period of three months from the date of such termination of employment or
the expiration of the Term of the SSAR, whichever period is the shorter.
     5. No Right to Continued Employment. The grant of the SSAR shall not be
construed as giving Grantee the right to be retained in the employ of the
Company, and the Company may at any time dismiss Grantee from employment, free
from any liability or any claim under the Plan.
     6. Adjustment to Shares Granted. The Committee shall make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this SSAR in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, in order to

-3-



--------------------------------------------------------------------------------



 



prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.
     7. Amendments to SSAR. Subject to the restrictions contained in
Sections 6.2 and 14 of the Plan, the Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, the SSAR, prospectively or retroactively; provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of the Grantee or any holder
or beneficiary of the SSAR shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.
     8. Limited Transferability. During the Grantee’s lifetime this SSAR can be
exercised only by the Grantee, except as otherwise provided in Section 4(a)
above or in this Section 8. This SSAR may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Grantee other than
(i) to a Permitted Transferee or (ii) by will or the laws of descent and
distribution. Any attempt to otherwise transfer this SSAR shall be void. No
transfer of this SSAR by the Grantee by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. Any transfer of this SSAR
by the Grantee to a Permitted Transferee must be for no consideration and, after
the transfer, the Permitted Transferee shall have the sole responsibility for
determining whether and when to exercise the SSAR. A Permitted Transferee may
not transfer any such SSAR other than by will or the laws of descent and
distribution. For purposes of this Agreement, “Permitted Transferee” means the
Grantee’s Immediate Family, a Permitted Trust or a partnership of which the only
partners are members of the Grantee’s Immediate Family. For purposes of this
Agreement, “Immediate Family” means the Grantee’s children and grandchildren,
including adopted children and grandchildren, stepchildren, parents,
stepparents, grandparents, spouse, siblings (including half brothers and
sisters), father-in-law, mother-in-law, daughters-in-law and sons-in-law. For
purposes of this Agreement, a “Permitted Trust” means a trust solely for the
benefit of the Grantee or Grantee’s Immediate Family.
     9. Reservation of Shares. At all times during the term of this SSAR, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.
     10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
     11. Withholding Taxes. Regardless of any action the Company takes with
respect to any or all Tax Payments, the Grantee acknowledges that the ultimate
liability for all Tax Payments legally due by the Grantee is and remains the
Grantee’s responsibility and that the Company (i) makes no representations or
undertakings regarding the grant, vesting or exercise of the SSAR, the receipt
of Issued Shares upon exercise of the SSAR, the subsequent sale of any Issued
Shares acquired at exercise and the receipt of any dividends; and (ii) does not
commit to structure the terms of the grant or any aspect of the SSAR to reduce
or eliminate the Grantee’s liability for Tax Payments. By accepting the SSAR,
the Grantee acknowledges that (i) he or she

-4-



--------------------------------------------------------------------------------



 



understands that upon the grant, the attainment of the Capped Value or the
exercise of the SSAR, he or she may recognize adverse tax consequences, and
(ii) he or she understands that the Company may deduct or withhold, or require
the Grantee to remit to the Company, an amount of Shares held by the Grantee
(including Shares that would have been Issued Shares if not so deducted or
withheld) sufficient to satisfy Federal, state, and local taxes (including the
Grantee’s FICA obligation) required by law to be withheld with respect to any
exercise of the Grantee’s rights under this Award. You are encouraged to consult
with a qualified tax advisor concerning the SSAR. In addition, the Grantee
agrees that the SSAR shall be administered and settled as required for the SSAR
to be deemed not be deferred compensation subject to the provisions of
Section 409A of the Code as provided in Internal Revenue Service Notice 2005-1.
     12. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     13. Notices. All notices required to be given under this SSAR shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

         
     To the Company:
  Performance Food Group Company  
 
  12500 West Creek Parkway    
 
  Richmond, Virginia 23238    
 
  Attn: Chief Financial Officer    
 
       
     To the Grantee:
       
 
       
 
       
 
       
 
       
 
       

     14. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Tennessee
without giving effect to conflicts of laws principles.

-5-



--------------------------------------------------------------------------------



 



     15. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
     16. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representative and assignees. All obligations
imposed upon the Grantee and all rights granted to the Company under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators,
successors and assignees.
(remainder of page left blank intentionally)

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Stock Appreciation Right
Agreement to be duly executed effective as of the day and year first above
written.

            PERFORMANCE FOOD GROUP COMPANY
      By:   ________________________                      

            Grantee:
      ________________________         Please Print             

            Grantee:
      ________________________         Signature             

-7-